
	

114 HR 1051 IH: To direct the Secretary of Homeland Security to designate John Wayne Airport in Orange County, California, as a U.S. Customs and Border Protection (CBP) port of entry, and for other purposes.
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1051
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Ms. Loretta Sanchez of California (for herself, Mr. Rohrabacher, and Mrs. Mimi Walters of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Homeland Security to designate John Wayne Airport in Orange County,
			 California, as a U.S. Customs and Border Protection (CBP) port of entry,
			 and for other purposes.
	
	
 1.FindingsCongress makes the following findings: (1)On June 4, 2012, John Wayne Airport received an executed copy of a Memorandum of Agreement (MOA) with U.S. Customs and Border Protection (CBP) for Federal Inspection Services (FIS) staffing, which allows for the initiation of international air service.
 (2)On November 15, 2013, John Wayne Airport submitted its formal request for port of entry designation to CBP.
 (3)In a letter dated February 3, 2014, the Acting Port Director advised John Wayne Airport that he had recommended approval of the airport’s request for the port of entry designation.
 (4)In a letter dated June 3, 2014, CBP Assistant Commissioner, Office of Congressional Affairs, notified Congress that CBP was unable to designate SNA as a POE at this time, and that CBP would reconsider it in FY2016.
 (5)On July 28, 2014, the House of Representatives passed the United States Customs and Border Protection Authorization Act (H.R. 3846), which included an amendment sponsored by Representative Loretta Sanchez to give priority consideration to an application for port of entry status submitted by any commercial airport if such airport served at least 100,000 deplaned international passengers in the previous calendar year.
 (6)In a letter received August 8, 2014, Acting Assistant Commissioner for Field Operation, John Wagner, notified John Wayne Airport Director Alan Murphy that the airport’s request could not be approved, but stated that SNA’s request will remain active, and CBP will reconsider it in FY2016.
 (7)John Wayne Airport has met the CBP threshold of 15,000 international air passengers, having had 377,718 international passengers in 2013 and 276,733 in 2014.
 (8)John Wayne Airport is the only commercial airport that serves Orange County, California, directly and exceeds the minimum population threshold set out by CBP of 300,000, having a population of over 3.1 million residents.
 (9)A recent economic impact study of air service from Mexico to Orange County found that the total annual economic output in the region generated nearly $39 million in wages, salaries, and benefits, $73 million in gross domestic product, and $130 million in total spending impacts.
 (10)As a community that is served by multiple modes of transportation, such as Amtrak and Metrolink of Southern California, John Wayne Airport meets the requirement of multi-modal transportation options.
			2.Designation as a U.S. Customs and Border protection port of entry
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall designate John Wayne Airport in Orange County, California, as a U.S. Customs and Border Protection (CBP) port of entry.
 (b)Maintenance of numbersThe Secretary of Homeland Security shall assign to John Wayne Airport an appropriate number of personnel of the Department of Homeland Security in order for such airport to function as a designated CBP port of entry in accordance with subsection (a).
 3.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Homeland Security for fiscal year 2016 and subsequent fiscal years such sums as may be necessary to carry out this Act.
		
